—Proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Department of General Services, dated January 25, 1995, which adopted the recommendation of a Hearing Officer, made after a hearing, finding that the petitioner was guilty of misconduct and terminating him from his position as Field Operations Supervisor with the Westchester County Department of General Services.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The administrative determination under review was based in its entirety upon the petitioner’s conviction in the Supreme Court, Westchester County, of criminal charges based on his *548misconduct. The petitioner based his petition to annul the administrative determination upon his assumption that the judgment in the criminal action would be reversed. However, given this Court’s affirmance of the petitioner’s criminal conviction (see, People v Suarez, 236 AD2d 567 [decided herewith]), the petitioner’s sole basis for annulment disappeared. The determination is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.